 Case 2:18-md-02818-MFL ECF No. 83 filed 07/01/20       PageID.3278   Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

IN RE: GENERAL MOTORS
AIR CONDITIONING MARKETING                  Case Number: 18-md-02818
AND SALES PRACTICES
LITIGATION
_________________________________/          Hon. Matthew F. Leitman

ALL CASES

_________________________________/

   ORDER GRANTING PLAINTIFFS LEAVE TO FILE A SECOND
 AMENDED CONSOLIDATED MASTER CLASS ACTION COMPLAINT

       In this putative consolidated class action, Plaintiffs allege that the air

conditioning systems of vehicles manufactured by Defendant General Motors

(“GM”) are defective. In the First Amended Consolidated Master Class Action

Complaint (the “CMAC”) – the currently operative Complaint – Plaintiffs asserted

several different claims against GM, including a claim under the federal Magnuson–

Moss Warranty Act on behalf of a nationwide class (Count I), a breach of implied

warranty claim under Michigan law on behalf of a nationwide class (Count II), a

fraudulent concealment claim on behalf of a nationwide class (Count III), an unjust

enrichment claim on behalf of a nationwide class (Count IV), and several state-law

claims on behalf of state-specific classes (Counts V-XLIII). (See CMAC, ECF No.

24.)




                                        1
 Case 2:18-md-02818-MFL ECF No. 83 filed 07/01/20        PageID.3279    Page 2 of 7




      The named Plaintiffs come from many different states, including Michigan,

California, Alabama, Arizona, and Florida. Two of the named Plaintiffs are relevant

to the issue now before the Court: Corey Steketee and Carl Williams. Steketee is a

Michigan resident; in the CMAC, he brought, among other things, a claim of breach

of implied warranty under Michigan law on behalf of a Michigan-only class (Count

XXVII). Williams is a California resident; in the CMAC, he brought, among other

things, two breach of implied warranty claims under California law on behalf of a

California-only class (Counts XII and XIV).

      GM moved to dismiss most of the claims in the CMAC on November 13,

2018, but it did not move to dismiss the breach of implied warranty claim under

Michigan law that Plaintiffs brought on behalf of a nationwide class (Count II). (See

Mot. to Dismiss, ECF No. 35.) Following a hearing, the Court granted the motion

in part and denied it in part. (See Op. and Order, ECF No. 60.) Relevant here, the

Court dismissed Steketee’s claim that GM breached his implied warranty under

Michigan law. (See id., PageID.2796.) The Court also dismissed all of the other

state-law breach of implied warranty claims except those brought by Williams. (See

id., PageID.2796-2803.) In light of the Court’s ruling on GM’s motion to dismiss,

there is currently no named Plaintiff in this action with a live breach of implied

warranty claim under Michigan law. The only named Plaintiff with live breach of




                                         2
 Case 2:18-md-02818-MFL ECF No. 83 filed 07/01/20           PageID.3280    Page 3 of 7




implied warranty claims is Williams, and his claims are brought under California

law.

       On January 31, 2020, GM filed a motion to dismiss the breach of implied

warranty claim under Michigan law that Plaintiffs bring on behalf of a nationwide

class (Count II). (See Mot., ECF No. 71.) GM argues that the only named Plaintiff

who has live breach of implied warranty claims – Williams – “does not have standing

to assert a claim under Michigan law or to represent a class asserting claims under

Michigan law.” (Id., PageID.2930.) GM therefore insists that because there is no

named Plaintiff with standing to assert a breach of implied warranty claim under

Michigan law, the Court “must” dismiss Count II of the CMAC. (Id.) Plaintiffs

respond that (1) GM’s motion is “premature at this stage and [is] more appropriately

decided at the class certification stage,” and, in any event, (2) “Williams

undisputedly” has standing “and can bring an implied warranty claim under

Michigan law.” (Pla.s’ Resp., ECF No. 72, PageID.2949.)

       On May 28, 2020, the Court held a hearing on GM’s motion to dismiss Count

II of the CMAC. (See 5/28/2020 Hr’g Tr., ECF No. 80.) At the conclusion of the

hearing, counsel for Plaintiffs said that if the Court was inclined to dismiss that claim

on the ground that no named Plaintiff has standing to pursue the claim under

Michigan law, then Plaintiffs “would want to substitute in a class representative that

could support [that claim].” (Id. at 30, PageID.3072.)



                                           3
 Case 2:18-md-02818-MFL ECF No. 83 filed 07/01/20         PageID.3281     Page 4 of 7




      The Court then ordered the parties to submit supplemental briefs. GM filed

the first supplemental brief and argued, among other things, that the Court should

deny leave to amend to add a new Plaintiff with standing to bring a breach of implied

warranty claim under Michigan law. (See GM Supp. Br., ECF No. 81.) In Plaintiffs’

supplemental brief, they again argued that if the Court was going to dismiss the

nationwide breach of implied warranty claim under Michigan law for lack of

standing, then the Court should grant them leave to amend to add a new a new

plaintiff with standing to bring that claim. (See Pla.s’ Supp. Br., ECF No. 82.)

      The Court concludes that the best course of action is to (1) defer a ruling on

GM’s currently pending motion to dismiss and (2) give Plaintiffs an opportunity to

amend the CMAC to add a Plaintiff with standing to assert a breach of implied

warranty claim under Michigan law. The Court chooses this path for two reasons.

First, it is consistent with the requirement in Rule 15(a)(2) of the Federal Rules of

Civil Procedure that leave to amend be “freely given when justice so requires.” That

rule embodies a “liberal policy of permitting amendments to ensure determination

of claims on their merits,” Marks v. Shell Oil Co., 830 F.2d 68, 69 (6th Cir. 1987),

and that policy would be furthered by permitting Plaintiffs to amend the CMAC at

this relatively early stage in the litigation. Second, allowing Plaintiffs to amend now

will enhance efficiency because even if the Court were to grant GM’s motion to

dismiss, the Court would then permit Plaintiffs to amend to add a new plaintiff with



                                          4
 Case 2:18-md-02818-MFL ECF No. 83 filed 07/01/20         PageID.3282     Page 5 of 7




standing to bring a breach of implied warranty claim under Michigan law. Allowing

such an amendment now thus moves the case forward to where it will end up no

matter how the Court rules on GM’s motion to dismiss. And if Plaintiffs successfully

amend, that will eliminate the need for the Court to rule on the difficult issues posed

by GM’s motion to dismiss. That added benefit further persuades the Court that

granting leave to amend now is appropriate.

      GM objects to allowing Plaintiffs to amend on only one ground. (See GM

Supp. Br., ECF No. 81, PageID.3093-3095.) It insists that “these MDL plaintiffs

cannot simply amend … to add new plaintiffs, a new class, or a new cause of action

where the original plaintiffs never had standing to assert count 2 against GM.” (Id.,

PageID.3094, citing In re Packaged Ice Antitrust Litig., 2011 WL 6178891 (E.D.

Mich. Dec. 12, 2011).) The problem with this argument is that at least one of the

Plaintiffs – Corey Steketee – did have standing to bring a breach of implied warranty

claim against GM under Michigan law. While the Court ultimately determined that

Steketee’s breach of implied warranty claim failed on the merits, that merits ruling

does not suggest that he lacked standing to bring the claim in the first place. Thus,

Plaintiffs’ proposed addition of a new plaintiff with standing to bring a breach of

implied warranty claim under Michigan law is not an attempt to “retroactively create

jurisdiction that did not exist at the time [the CMAC] was filed.” In re Packaged Ice,

2011 WL 6178891, at *6. Instead, Plaintiffs’ proposed amendment adding a new



                                          5
    Case 2:18-md-02818-MFL ECF No. 83 filed 07/01/20        PageID.3283     Page 6 of 7




named plaintiff is “a common and normally an unexceptionable (‘routine’) feature

of class action litigation [] in federal courts.” Phillips v. Ford Motor Co., 435 F.3d

785, 787 (7th Cir. 2006); see also Bromley v. Mich. Educ. Ass’n-NEA, 178 F.R.D.

148, 159-60 (E.D. Mich. 1998) (granting plaintiffs leave to amend to add “to add

additional plaintiffs as class representatives to cure defects identified by

defendants”).

        Accordingly, for all of the reasons stated above, the Court will grant Plaintiffs

leave to file a Second Amended Consolidated Master Class Action Complaint.

Plaintiffs shall file that pleading by no later than August 14, 2020. The sole

amendment that Plaintiffs may include in that pleading is the addition of a new

named plaintiff who has standing to assert a breach of implied warranty claim under

Michigan law and who will serve as the named plaintiff for purposes of that

nationwide class claim.1 If Plaintiffs file a Second Amended Consolidated Master

Class Action Complaint by the deadline above, the Court will terminate GM’s




1
 As the Court previously ruled, in order to have a viable breach of implied warranty
claim under Michigan law, the new plaintiff must allege that the air conditioning
defect at issue in this action manifested before the expiration of the plaintiff’s
implied warranty. Plaintiffs should add a new plaintiff only if the new plaintiff has
a viable breach of implied warranty claim under Michigan law.


                                            6
    Case 2:18-md-02818-MFL ECF No. 83 filed 07/01/20     PageID.3284    Page 7 of 7




currently pending motion to dismiss as moot.2 If Plaintiffs do not do so, the Court

will proceed to decide the motion to dismiss.

        IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: July 1, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 1, 2020, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




2
  Nothing in this Order prohibits GM from moving under Federal Rule of Civil
Procedure 12(b)(6) to dismiss a breach of implied warranty claim by a newly added
plaintiff.

                                         7
